DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 06/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over at least Claims 1, 7, 9-15, 17-20 of the instant application with at least Claims  1, 8, 9, 10-14 of U.S. Application of 16/769,377.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally cover,  a moving apparatus having a control unit that has an upper and lower sensor and being able to sense an obstacle and proceeding to a stopping point.  See chart below where instant application’s claims are broader than claims of ‘377. 


Instant Application Claims
Application  16/769377
02/16/2022
Claim 1 (and similarly Claim 18):

A moving apparatus comprising: a control unit that executes traveling control of the moving apparatus; an upper unit that has an article storage unit; 





and a lower unit that houses a drive unit, wherein the control unit inputs detection information of a sensor attached to the moving apparatus, 













and executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information.







15 (and similarly Claim 19 and 20). performs display control of a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus

Claim 1 and Claim 8:

A moving apparatus comprising circuitry:
an upper unit that includes an article storage unit;






and a lower unit that includes a drive unit, wherein the upper unit further includes an upper sensor
the upper sensor is configured to detect a first obstacle in surroundings of the moving apparatus at a position of at least one of an upper surface of the upper unit or a lower surface of the upper unit, the lower unit further include a lower sensor configured to detect a second obstacle in a proximity area of a traveling surface of the moving apparatus, 





and the circuitry is further configured to determine a distance between the at least one third obstacle and the moving apparatus based on one of the detection information of the upper sensor or the detection information of the lower sensor, wherein the distance is equal to or greater than a specific distance, and based on the determined distance, the circuitry is further configured to stop the moving apparatus and rotate the moving apparatus at a stop position of the moving apparatus.


1. display a traveling route recognition display line on a traveling surface of the moving apparatus, wherein the traveling surface is in a traveling direction of the moving apparatus, and the traveling route recognition display line indicates a traveling route of the moving apparatus;..


7. 
1’s mention of the upper sensor and the lower sensor

Obstacle avoidance would be obvious to avoid harm by controlling the apparatus’s movement. 
11. 


The moving apparatus according to claim 1, further comprising a light-emitting unit that displays a traveling route recognition display line including two lines having an interval substantially corresponding to a width of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus.
1. and 10. 


The moving apparatus…
 display a traveling route recognition display line on a traveling surface of the moving apparatus, wherein the traveling surface is in a traveling direction of the moving apparatus, and the traveling route recognition display line indicates a traveling route of the moving apparatus; and change, based on a change of a speed of the moving apparatus from a first speed to a second speed, a first length of the traveling route recognition display line with a second length of the traveling route recognition display line, wherein the first speed is higher than the second speed, and the second length is larger than the first length.


The moving apparatus according to claim 1, wherein the traveling route recognition display line includes a first line and a second line, and an interval in between the first line and second line corresponds to a width of the moving apparatus. 

9. 

The moving apparatus according to claim 1, wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit.








10.
 
The moving apparatus according to claim 9, wherein the checkout processing unit is a reader-writer that executes checkout using an IC card.
12. 

The moving apparatus according to claim 1, wherein the upper unit is a checkout process of a purchase price of the product.










13. 

The moving apparatus according to claim 12, wherein upper unit further includes a reader-writer that executes checkout using an IC card.


12.

The moving apparatus according to claim 11, wherein the control unit executes control to change lengths of the traveling route recognition display lines according to a speed of the moving apparatus.
1.

The moving apparatus…
 display a traveling route recognition display line on a traveling surface of the moving apparatus, wherein the traveling surface is in a traveling direction of the moving apparatus, and the traveling route recognition display line indicates a traveling route of the moving apparatus; and change, based on a change of a speed of the moving apparatus from a first speed to a second speed, a first length of the traveling route recognition display line with a second length of the traveling route recognition display line, wherein the first speed is higher than the second speed, and the second length is larger than the first length.


Claim 13 (and Claim 17):

The moving apparatus according to claim 1, further comprising a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state, wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus.
Claim 14: 

 The moving apparatus according to claim 1, wherein the circuitry is further configured to: output recognition light, wherein the recognition light is associated with recognition of one of a traveling state or a stopped state of the moving apparatus and to change a color of the recognition light based on a change of at least one of the traveling state or the stopped state of the moving apparatus. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 is directed to “a program”. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (MPEP 2106). A program is “software per se”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 8, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousins (US 20150242806). 

Claim 1, Cousins discloses a moving apparatus comprising: a control unit that executes traveling control of the moving apparatus [see at least Figs 1 and 5, p0051, p0052 - An x86 391 or similar central processing unit can be used in conjunctions with a micro controller 392 and motor controllers 393 for local control of movement of the robot. Differential drive motors 387 powered by batteries 388 (lithium or other rechargeable battery systems being preferred) provide power for movement, and wheels (not show) support the robot 300];
an upper unit that has an article storage unit [see at least Figs 1 and 5, p0013 – a lockable container 148];
and a lower unit that houses a drive unit, [see Fig 5 and Differential drive motors 387 powered by batteries 388 (lithium or other rechargeable battery systems being preferred) provide power for movement, and wheels (not show) support the robot 300];

wherein the control unit inputs detection information of a sensor attached to the moving apparatus [see at least Fig 5 and p0050 -0051 - a forward looking depth sensor 383 and a downward looking depth sensor 384 mounted adjacent to each other. In the disclosed embodiment, the depth sensors 383/384 can be fixedly mounted in a manner that does not require turret or movable actuators. In some embodiments, depth RGB cameras 389 can also be mounted next to the forward and down looking depth sensors 383/384. Other sensors can include a base mounted sonar array 385 and a wide angle sonar 386 mounted near the top of the robot 300], 

and executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information [see at least p0016, p0020, p0023 - a method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enable the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked. In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door; a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.  Method to identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. While such sensors can be mounted on the robot itself, in some embodiments, all or a portion of the sensors can be separate from the robot, but can transmit sensor data to the robot, or have such data be retrieved by the robot].


Claim 2, Cousins discloses the moving apparatus according to claim 1, wherein the obstacle is a user who has called the moving apparatus or an object near the user [see at least p0016, p0046 –  In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door. A notification can be given to the guest to indicate the arrival of the item(s). In some embodiments, this can include a person (e.g., concierge) contacting the guest to inform them of the robot's presence at the door (e.g., phone, electronic message, etc.) or an automated message can be sent to the guest (e.g., mobile applet or other electronic interface can signal the guest of the robot's arrival). In certain embodiments, in addition or alternatively, the robot 147 can provide a suitable notification, including visual or audio signals such as those generated by on-board speakers of the robot, a tablet with speakers mounted to the robot, or the like. In still other embodiments the robot can be maneuvered to physically knock the door to provide a notification. When the door opens, the robot 147 can complete authentication and unlock and opens a lid to allow pickup of the item(s) by the guest. Authentication can include, but is not limited to, identifying that the door has opened, alone or in conjunction with additional electronic or biometric identification techniques].

Claim 4, Cousins discloses the moving apparatus according to claim 1, wherein the control unit executes an image analysis process of identifying a call request from the user to the moving apparatus by a gesture of the user [see at least p0038 - interaction with the robot can be provided by local input or network interface. Local input can be through a touchpad, by voice or gesture control, or by dedicated remote controllers, as but a few examples. In particular embodiments, local user input can include a robot mounted pad hard or soft keyboard, touch sensitive element (which may be integrated as part of the optional display, or similar to provide for user input, voice control, or camera mediated user gestural control].
	

Claim 5, Cousins discloses the moving apparatus according to claim 1, wherein the control unit executes a voice analysis process of identifying a call request from the user to the moving apparatus by a speech of the user [see at least p0038 - interaction with the robot can be provided by local input or network interface. Local input can be through a touchpad, by voice or gesture control, or by dedicated remote controllers, as but a few examples. In particular embodiments, local user input can include a robot mounted pad hard or soft keyboard, touch sensitive element (which may be integrated as part of the optional display, or similar to provide for user input, voice control, or camera mediated user gestural control].
		
Claim 6, Cousins discloses the moving apparatus according to claim 1, wherein the control unit, by a rotation process of the moving apparatus, performs a process of turning an open-close door corresponding to an article storage unit of the upper unit toward a side of a user who has called the moving apparatus [see at least p0020, Fig 2C - In the embodiment of FIG. 2C, once it has arrived at delivery zone 160 adjacent to the door 154 corresponding to the ordering guest's room, a robot 170 can unlock and open the container 172 to complete delivery upon door opening. In a particular embodiment, a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest. When the door 154 opens, the robot 172 can complete authentication (using the opening of the pre-selected door as a portion of the authentication process) and can unlock and open lid 178 to allow pickup of the item(s) resting in the container 172 by the guest].

Claim 7, Cousins discloses the moving apparatus according to claim 1, wherein the upper unit has an upper sensor that detects an obstacle in surroundings of the moving apparatus at a position of at least one of an upper surface or a lower surface position of the upper unit, the lower unit has a lower sensor that detects an obstacle present in a proximity area of a traveling surface of the moving apparatus, and the control unit inputs sensor detection information of the upper sensor and the lower sensor, detects an obstacle in surroundings of the moving apparatus, and executes traveling control to avoid contact with the obstacle [see at least p0018, p0029, p0032, 005o - 0051 Figs 3, 5, 6A, 6B -  delivery robot 100 can autonomously move in a room or hallway environment 102 that includes multiple fixed objects 104 and 106, as well as a movable object such as person 108 moving toward a door 112 in a direction indicated by arrow 110. A depth sensor 120 can be fixed or movably mounted near or at a top of the robot 100. In some embodiments, a key area to sense during obstacle avoidance can be the area directly in a movement path of the robot 100, particularly the area directly in front of the robot 100. A depth sensor can also be mounted out and down at an angle of up to FV/2 from vertical (where FV represents the field of view of the camera) to maximize viewable area for obstacle detection. A depth sensor can also be mounted out and down at an angle of up to FV/2 from vertical (where FV represents the field of view of the camera) to maximize viewable area for obstacle detection. Other sensors can include a base mounted sonar array 385 and a wide angle sonar 386 mounted near the top of the robot 300. An x86 391 or similar central processing unit can be used in conjunctions with a micro controller 392 and motor controllers 393 for local control of movement of the robot. Differential drive motors 387 powered by batteries 388 (lithium or other rechargeable battery systems being preferred) provide power for movement, and wheels (not show) support the robot 300; a robot containing item(s) for delivery can evade stationary and moving obstacles to reach a delivery zone. In the embodiment of FIG. 2A, a robot 170 can navigate through a hallway 150 with various obstacles, to a delivery zone position adjacent to a door. Such an operation can include the robot 170 maneuvering through a hallway 150, navigating to evade obstacles such as a cart 261 and a person 262, in order to position itself in a destination zone 263 in front of a doorway 264 with an inwardly openable door 154, as indicated by door open angle 265].
Claim 8, Cousins discloses the moving apparatus according to claim 1, wherein the upper unit has a sensor that detects taking out of a product stored in the article storage unit [see at least p0026 - 0028 - removal of a delivered item can be presumed, and the lid automatically closed and relocked. In other embodiments, active measures can be utilized to confirm the item(s) have been removed, including but not limited to weight or pressure sensors, RFID tags, imaging, ultrasonic sensors can be removal of item attached is detected].

Claim 14, Cousins discloses the moving apparatus according to claim 1, further comprising a display unit or a projector that executes information display [see at least Fig 5, 381 – tablet display -  a touch tablet display 381 for user input or messaging can be mounted at the top of the robot 300 at an angle convenient for viewing and user input. In addition to a visible display, a tablet can be used for speech input/output, and for processing and controlling robot 300. A separate speaker 382 can also be used for providing audible instructions or notices]. 


Claim 18,  Cousins discloses a traveling control method executed in a moving apparatus, wherein the moving apparatus comprises: a control unit that executes traveling control of the moving apparatus [see at least Figs 1 and 5, p0051, p0052 - An x86 391 or similar central processing unit can be used in conjunctions with a micro controller 392 and motor controllers 393 for local control of movement of the robot. Differential drive motors 387 powered by batteries 388 (lithium or other rechargeable battery systems being preferred) provide power for movement, and wheels (not show) support the robot 300];
an upper unit that has an article storage unit [see at least Figs 1 and 5, p0013 – a lockable container 148];
and a lower unit that houses a drive unit, [see Fig 5 and Differential drive motors 387 powered by batteries 388 (lithium or other rechargeable battery systems being preferred) provide power for movement, and wheels (not show) support the robot 300];
wherein the control unit inputs detection information of a sensor attached to the moving apparatus [see at least Fig 5 and p0050 -0051 - a forward looking depth sensor 383 and a downward looking depth sensor 384 mounted adjacent to each other. In the disclosed embodiment, the depth sensors 383/384 can be fixedly mounted in a manner that does not require turret or movable actuators. In some embodiments, depth RGB cameras 389 can also be mounted next to the forward and down looking depth sensors 383/384. Other sensors can include a base mounted sonar array 385 and a wide angle sonar 386 mounted near the top of the robot 300], 
and executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information [see at least p0016, p0020, p0023 - a method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enable the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked. In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door; a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.  Method to identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. While such sensors can be mounted on the robot itself, in some embodiments, all or a portion of the sensors can be separate from the robot, but can transmit sensor data to the robot, or have such data be retrieved by the robot].








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20150242806) in view of KYOCERA (JP2003110779A)(as presented by the Applicant, see English translation provided). 

Claim 3, Cousins disclosing moving apparatus according to claim 1, but does not specifically disclose wherein the control unit performs, in response to a call request from a user, traveling route control to change a traveling route to a route toward the user.
	However, KYOCERA discloses a self-propelled copier that generates a schedule for travelling between users depending on user requests and propels itself to the user’s locations according to the schedule wherein if the copier receives a call from another user mid-travel, the movement path is changed on the bases of the priority of the call [see at least p0001, p006].
	Therefore, it would have been obvious to modify Cousins to include wherein the control unit performs, in response to a call request from a user, traveling route control to change a traveling route to a route toward the user, configuring a remote robot to change the travel path so as to prioritize the path and use of the robot. 


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20150242806) in view of Nippon (JP2013023363A, see English translation provided). 

	Claim 9,  Cousins discloses the moving apparatus according to claim 1, but it does not specifically disclose wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit.
	However, Nippon discloses package management device is mounted on a transport robot that transports a package of a user, and the transport robot can travel independently. In addition, the operation panel 10 is provided with a card processing unit 13 that performs a settlement process using, for example, a credit card. Furthermore, the operation panel 10 is provided with an RFID tag 14 for luggage and a ticket issuing unit 15 for issuing a checked baggage voucher and the like [see at least Fig 1, p0028].

Therefore, it would have been obvious to modify Cousins to include wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit, providing an operation part for performing various operations.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20150242806) in view of Nippon (JP2013023363A, see English translation provided) and AKASHIKA (US 20160292675). 

Claim 10, Cousins discloses the moving apparatus according to claim 9, but does not specifically disclose wherein the checkout processing unit is a reader-writer that executes checkout using an IC card.
	However, AKASHIKA discloses a portable device comprising: a detecting unit that detects a usable payment device of a plurality of payment devices, each having a unit that stores predetermined data and a unit that executes predetermined processing related to the predetermined data based on request information which is input from an external device and outputs response information; and a specifying unit that specifies, from among the payment devices detected by the detecting unit, a payment device which is to be connected to an accepting device by relaying, the accepting device having a unit that inputs request information to a nearby device and a unit that acquires response information to the request information from the device [see at least p0008].
	Since a set of the electronic money card 102, the portable reader/writer 202, and the wireless router 402 is portable, the set of the electronic money card 102, the portable reader/writer 202, and the wireless router 402 may be kept in user's home or office or may be taken out of the house or office.
The electronic money card 102 and the payment terminal 7 perform communication via the portable reader/writer 202, the wireless router 402, the Internet 3, the relay server 300, the portable terminal 5, and the reader/writer section 139 and perform value balance update processing. Therefore, the electronic money card 102 functions as an electronic wallet which the user can use on the go by using the portable terminal 5;  the portable terminal 5 itself may have a built-in IC module or an IC module attached thereto. As a result of the portable terminal 5 having a built-in IC module or an IC module attached thereto, it is possible to perform electronic money payment processing by using the portable terminal 5 itself. [see p0091, p0092, p0114, p0129-0135]. 

Therefore, it would have been obvious to modify Cousins to include wherein the checkout processing unit is a reader-writer that executes checkout using an IC card, providing service that uses a plurality of payment devices and offers improved convenience.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20150242806) in view of Evans, Jr. (US 4954962 A)

Claim 11, Cousins discloses the moving apparatus according to claim 1, but does not specifically disclose further comprising a light-emitting unit that displays a traveling route recognition display line including two lines having an interval substantially corresponding to a width of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus.
However, Evans, Jr. discloses a vision system for a vehicle, such as a mobile robot (10) includes at least one radiation projector (14, 16) which projects a structured beam of radiation into the robot's environment. The structured beam of radiation (14a, 16a) preferably has a substantially planar pattern of sufficient width to encompass the immediate forward path of the robot and also to encompass laterally disposed areas in order to permit turning adjustments [see at least Abst, Summary of Inv, Figs 1a].
Therefore, it would have been obvious to modify Cousins to include further comprising a light-emitting unit that displays a traveling route recognition display line including two lines having an interval substantially corresponding to a width of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus, providing a vision system for a mobile robot which operates in a high speed manner and which permits the continuous, adaptive motion of the robot through the robot's environment.

Claim 12, Cousins discloses the moving apparatus according to claim 11, but does not specifically disclose wherein the control unit executes control to change lengths of the traveling route recognition display lines according to a speed of the moving apparatus.
However, Evans, Jr. discloses a vision system for a vehicle, such as a mobile robot (10) includes at least one radiation projector (14, 16) which projects a structured beam of radiation into the robot's environment.
	Also disclosing, in general, it has been determined that the width of the projected planar beam, or radiation stripe pattern, is preferably broad enough to span the path in front of the robot, but simple enough to afford unambiguous interpretation. Thus, a single radiation stripe is preferred for a single image capture, although several stripes may be flashed in succession. For example, two horizontal radiation stripes projected alternately and viewed in consecutive images, which project at approximately ankle level and chair seat level, have been found to be useful for indoor navigation to detect low and medium height obstacles within the environment. If there are no obstacles at these levels to reflect the radiation stripes the image viewed by the camera 12 is substantially blank. Thus,  a very simple "no image" condition can be readily detected without significant signal processing, allowing the robot to proceed at top speed.
	Here the Examiner uses the control to change lengths based on speed, where there are no obstacles the radiation stripes are blank therefore, a high speed of travel can occur.
Therefore, it would have been obvious to modify Cousins to include wherein the control unit executes control to change lengths of the traveling route recognition display lines according to a speed of the moving apparatus, providing a vision system for a mobile robot which operates in a high speed manner and which permits the continuous, adaptive motion of the robot through the robot's environment.



Claim(s) 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Shizouka (JP 2007310563A, see English translation provided) in view of Cousins (US 20150242806).

Claim 15, Shizouka discloses an information processing apparatus comprising: a control unit that executes traveling control of the moving apparatus, wherein the control unit performs display control of a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus [see at least p0001, p0023, p0031 – p0037, p0046 – 0047, Figs 3, a mobile robot that operates in the same living space / work space as a person, and more particularly, to a mobile robot having a built-in scheduled route notice display function capable of displaying a planned route in advance; travel command information 45 for commanding a travel plan of the mobile robot with time, and notice command information 46 for instructing a method for displaying a preview of the planned route are stored in the storage device 31 from the outside via the input control device 32. The traveling command information 45 includes information such as the moving direction and moving speed of the mobile robot, and the notice command information 46 includes the start / end time of the notice display and the time information on how far ahead the notice is displayed. And information such as a method for drawing a planned route. The control information output from the notice display control program 41 is transferred to the pan direction driving device 23 and the tilt direction driving device 24 via the output control device 33 and the signal line 51, and the rotation angle of the reflecting mirror 22 is determined. The laser beam 21 is controlled so as to irradiate a predetermined movement position on the traveling surface];

Shizouka does not specifically disclose further inputs detection information of a sensor attached to the moving apparatus performs control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information.
However, Cousins discloses a method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enable the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked. In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door; a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.  Method to identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. While such sensors can be mounted on the robot itself, in some embodiments, all or a portion of the sensors can be separate from the robot, but can transmit sensor data to the robot, or have such data be retrieved by the robot.  [see at least p0016, p0020, p0023].

Therefore, it would have been obvious to modify Shizouka, to include which is a traveling direction, of the moving apparatus, further inputs detection information of a sensor attached to the moving apparatus performs control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information, providing a safe and efficient way for the user to obtain information and or services/parcels from the robot. 

Claim 19, Shizouka discloses an information processing method executed in an information processing apparatus that executes traveling control of a moving apparatus, the method comprising: by a control unit, performing display control of a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus   [see at least p0001, p0023, p0031 – p0037, p0046 – 0047, Figs 3, 4 and 6 – a mobile robot that operates in the same living space / work space as a person, and more particularly, to a mobile robot having a built-in scheduled route notice display function capable of displaying a planned route in advance; travel command information 45 for commanding a travel plan of the mobile robot with time, and notice command information 46 for instructing a method for displaying a preview of the planned route are stored in the storage device 31 from the outside via the input control device 32. The traveling command information 45 includes information such as the moving direction and moving speed of the mobile robot, and the notice command information 46 includes the start / end time of the notice display and the time information on how far ahead the notice is displayed. And information such as a method for drawing a planned route. The control information output from the notice display control program 41 is transferred to the pan direction driving device 23 and the tilt direction driving device 24 via the output control device 33 and the signal line 51, and the rotation angle of the reflecting mirror 22 is determined. The laser beam 21 is controlled so as to irradiate a predetermined movement position on the traveling surface];

Shizouka does not specifically disclose further inputting detection information of a sensor attached to the moving apparatus, and performing control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information.

However, Cousins discloses a method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enable the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked. In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door; a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.  Method to identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. While such sensors can be mounted on the robot itself, in some embodiments, all or a portion of the sensors can be separate from the robot, but can transmit sensor data to the robot, or have such data be retrieved by the robot.  [see at least p0016, p0020, p0023].

Therefore, it would have been obvious to modify Shizouka, to include which is a traveling direction, of the moving apparatus, further inputting detection information of a sensor attached to the moving apparatus, and performing control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information, providing a safe and efficient way for the user to obtain information and or services/parcels from the robot. 


Claim 20, Shizouka discloses a program that executes information processing in an information processing apparatus that executes traveling control of a moving apparatus, the program causing a control unit to perform display control of a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus,  [see at least p0001, p0023, p0031 – p0037, p0046 – 0047, Figs 3, 4 and 6 – a mobile robot that operates in the same living space / work space as a person, and more particularly, to a mobile robot having a built-in scheduled route notice display function capable of displaying a planned route in advance; travel command information 45 for commanding a travel plan of the mobile robot with time, and notice command information 46 for instructing a method for displaying a preview of the planned route are stored in the storage device 31 from the outside via the input control device 32. The traveling command information 45 includes information such as the moving direction and moving speed of the mobile robot, and the notice command information 46 includes the start / end time of the notice display and the time information on how far ahead the notice is displayed. And information such as a method for drawing a planned route. The control information output from the notice display control program 41 is transferred to the pan direction driving device 23 and the tilt direction driving device 24 via the output control device 33 and the signal line 51, and the rotation angle of the reflecting mirror 22 is determined. The laser beam 21 is controlled so as to irradiate a predetermined movement position on the traveling surface];


However, Cousins discloses a method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enable the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked. In the embodiment shown, as seen in a fourth panel 145, a robot 147 can arrive at a destination zone, which can be the front of the ordering guest's door; a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.  Method to identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. While such sensors can be mounted on the robot itself, in some embodiments, all or a portion of the sensors can be separate from the robot, but can transmit sensor data to the robot, or have such data be retrieved by the robot.  [see at least p0016, p0020, p0023].




Therefore, it would have been obvious to modify Shizouka, to include which is a traveling direction, of the moving apparatus, further inputting detection information of a sensor attached to the moving apparatus, and performing control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information, providing a safe and efficient way for the user to obtain information and or services/parcels from the robot. 

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20150242806) in view of Murata (JP 2014186693 see English translation provided). 

	Claim 13, Cousins discloses the moving apparatus according to claim 1, 
but does not specifically disclose further comprising a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state, wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus.
	However, Murata discloses an autonomous mobile unmanned carrier. A control unit 36 determines that the package has dropped when the package is not detected outside the delivery acceptable area 340, and when the package is not detected in the delivery acceptable area 340, the package Control the autonomous movement without judging that it has fallen. More specifically, when it is detected based on the detection signal of the tray presence / absence sensor 50, the control unit 36 outputs control information to the motion controller 38 so as to stop itself. When the own position is out of the delivery allowing area 340 for the package, the control section 36 is in the stop state (standby state) due to the transfer interruption. At that time, the control unit 36 lights the status display lamp 40, for example, in red and blinks the action start switch lamp 46, and for example, from the speaker 45, "Please put a medicine tray" Please say "Please press". On the other hand, when the own position is in the delivery allowing area 340 of the package, the control unit 36 determines that the package has been received, and puts the status display lamp 40 in green, for example, turn on [see at least p0059].
	
Therefore, it would have been obvious to modify Cousins to include comprising a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state, wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus, thus providing ease and efficiency of delivery of the package, so that the unmanned transfer vehicle may not be urgently stopped due to being determined as abnormal;  and it is possible to flexibly cope with and visualize the state of the robot. 



Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Shizouka (JP 2007310563A) (see English translation provided) in view of Cousins (US 20150242806) and KYOCERA (JP2003110779A)(see English translation provided). 

Claim 16, Shizouka discloses the information processing apparatus according to claim 15, but does not specifically disclose wherein the obstacle is a user who has called the moving apparatus or an object near the user, and the control unit performs, in response to a call request from a user, traveling route to a route toward the user.
	However, KYOCERA discloses a self-propelled copier that generates a schedule for travelling between users depending on user requests and propels itself to the user’s locations according to the schedule wherein if the copier receives a call from another user mid-travel, the movement path is changed on the bases of the priority of the call [see at least p0001, p006, Fig 4].
	Therefore, it would have been obvious to modify Shizouka to include wherein the control unit performs, in response to a call request from a user, traveling route control to change a traveling route to a route toward the user, configuring a remote robot to change the travel path so as to prioritize the path and use of the robot. 



Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Shizouka (JP 2007310563A) (see English translation provided) in view of Cousins (US 20150242806) and Murata (JP 2014186693) (see English translation provided). 

Claim 17, Shizouka discloses the information processing apparatus according to claim 15, but does not specifically disclose wherein the control unit performs control to change an output light color from a state recognition light output unit attached to the moving apparatus according to a state of the moving apparatus.
However, Murata discloses an autonomous mobile unmanned carrier. A control unit 36 determines that the package has dropped when the package is not detected outside the delivery acceptable area 340, and when the package is not detected in the delivery acceptable area 340, the package Control the autonomous movement without judging that it has fallen. More specifically, when it is detected based on the detection signal of the tray presence / absence sensor 50, the control unit 36 outputs control information to the motion controller 38 so as to stop itself. When the own position is out of the delivery allowing area 340 for the package, the control section 36 is in the stop state (standby state) due to the transfer interruption. At that time, the control unit 36 lights the status display lamp 40, for example, in red and blinks the action start switch lamp 46. For example, from the speaker 45, "Please put a medicine tray" Please say "Please press". On the other hand, when the own position is in the delivery allowing area 340 of the package, the control unit 36 determines that the package has been received, and puts the status display lamp 40 in green, for example, turn on [see at least p0059].

Therefore, it would have been obvious to modify Shizouka, to include wherein the control unit performs control to change an output light color from a state recognition light output unit attached to the moving apparatus according to a state of the moving apparatus, providing ease and efficiency of delivery of the package, so that the unmanned transfer vehicle may not be urgently stopped due to being determined as abnormal;  and it is possible to flexibly cope with and visualize the state of the robot. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Renee M. LaRose/
Examiner, Art Unit 3664

	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664